            Case 2:18-cr-00136-RAJ Document 210 Filed 04/17/20 Page 1 of 2




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-136RAJ
11
                           Plaintiff                   ORDER TERMINATING
12                                                     DEFENDANT=S
                      v.
13                                                     PARTICIPATION IN DREAM
      KENNADY WESTON,                                  PROGRAM AND DISMISSING
14                                                     CRIMINAL CHARGES BASED ON
                           Defendant.                  SUCCESSFUL COMPLETION
15                                                     OF DREAM PROGRAM
16
17         On March 7, 2019, the Defendant entered a guilty plea to Count 5 (wire fraud), of
18 an Indictment. Dkt. No. 118. The plea was entered pursuant to a plea agreement. Dkt. No.
19 120. Subsequent to entry of her guilty plea, Defendant was accepted to participate in the
20 Drug Reentry Alternative Model (DREAM) program. Dkt. No. 122. On March 8, 2019,
21 Defendant executed a contract memorializing her acceptance and participation in the
22 program. Dkt. No. 123.
23       The DREAM Executive Review Team, including the undersigned United States
24 District Judge, have determined that the Defendant successfully complied with the
25 program requirements set forth in the DREAM contract. Having made this determination,
26 the Court hereby orders that:
27       1. Defendant’s participation in the DREAM program is terminated;
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                       UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                        SEATTLE, WASHINGTON 98101
     UNITED STATES v. WESTON, CR18-136RAJ - 1                                 (206) 553-7970
           Case 2:18-cr-00136-RAJ Document 210 Filed 04/17/20 Page 2 of 2




1         2. On Defendant’s request, her previously entered guilty plea is withdrawn
2            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
3            finding a fair and just reason having been demonstrated by Defendant’s
4            successful completion of the DREAM program; and
5         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
6            the criminal charges filed against the Defendant in the above-captioned case
7            are dismissed with prejudice with good cause having been shown by
8            Defendant’s successful completion of the DREAM program.
9
10        DATED this 17th day of April 2020.
11
12                                                A
13                                                The Honorable Richard A. Jones
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     UNITED STATES v. WESTON, CR18-136RAJ - 2                                (206) 553-7970
